Per Curiam.
The determination of the motion on which this order was entered in no way involved the merits of the petitioner’s application. No provision is made in the statute for an appeal from such an order. Pursuant to the direction therein, the cause is transferred to this court and, when the matter is brought before it on the merits, will be disposed of accordingly. (Civ. Prac. Act, § 1296. Cf. Matter of Brenner v. Bruckman, 253 App. Div. 607; appeal dismissed, 278 N. Y. 503.)
The appeal should be dismissed, without costs.
Present — O’Malley, Townley, Untermyer, Dore and Cohn, JJ.
Appeal unanimously dismissed, without costs.